106 F.3d 389
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ricky W. CAMPBELL, Plaintiff--Appellant,v.FEDERAL EXPRESS CORPORATION, Defendant--Appellee.
No. 96-2379.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Jan. 29, 1997.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  William L. Osteen, Sr., District Judge.  (CA-93-586-2, CA-94-606-2, CA-95-880-1)
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
Ricky W. Campbell, Appellant Pro Se.
Martin K. LaPointe, Terrill Elise Pierce, ADLER, KAPLAN & BEGY, Chicago, Illinois, for Appellee.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his consolidated civil actions for failure to comply with the rules of the court.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Campbell v. Federal Express Corp., Nos.  CA93-586-2;  CA-94-606-2;  CA-95-880-1 (M.D.N.C. Sept. 6, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED